Citation Nr: 0628572	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-30 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a back 
injury.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In a July 2003 rating decision, the RO denied the reopening 
of a claim of entitlement to service connection for residuals 
of a low back injury.  The veteran perfected appeal as to 
that issue.

In a December 2005 rating decision, the RO denied a claim of 
entitlement to service connection for tinnitus.  In April 
2006, the veteran filed a Notice of Disagreement (NOD) as to 
that decision.  

In June 2006, the veteran presented oral testimony at a 
hearing held at the RO before the undersigned Veterans Law 
Judge, a transcript of which has been associated with the 
veteran's claims file.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for residuals of a back injury in a March 
1978 rating decision.  

2.  The evidence received since the March 1978 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for 
residuals of a back injury, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1978 rating decision denying the claim for 
service connection for residuals of a back injury is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  The evidence received since the March 1978 rating 
decision is not new and material evidence as to the claim for 
service connection for residuals of a back injury, and the 
claim for service connection for residuals of a back injury 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue decided herein has 
proceeded in accordance with the provisions of the law and 
regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters dated in June 
2003 and May 2004, whereby the veteran was advised of the 
provisions relating to the VCAA.  In the June 2003 letter, 
the RO told the veteran that "to qualify as 'new,' the 
evidence must be submitted to VA for the first time" and 
that "in order to be considered 'material evidence,' the 
additional information must relate to an unestablished fact 
necessary to substantiate your claim."  June 2003 letter, 
page 2.  In that letter, the RO informed the veteran that 
"[n]ew and material evidence must raise a reasonable 
possibility, that when considered with all the evidence of 
record (both new and old), that the outcome (conclusion) 
would change" and that "[t]he evidence can't simply be 
redundant (repetitive) or cumulative of that which we had 
when we previously decided your claim."  Id.  In the May 
2004 VCAA letter, the RO informed the veteran that "[y]our 
claim was previously denied because the relationship was not 
shown between your accidents in service and your current back 
disability" and that "[t]herefore, the evidence you submit 
must relate to this fact."  May 2004 letter, page 1.  In 
that letter, the RO also advised the veteran of what the 
evidence must show to establish service connection for a back 
disability.  Id. at 4.  Accordingly, the veteran was informed 
of the information and any medical or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

As for the evidence to be provided by the veteran, in the 
June 2003 VCAA letter, the RO advised the veteran to submit 
any medical reports that he had and to submit VA Form(s) 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each relevant 
private health care provider.  As previously noted, in the 
May 2004 VCAA letter, the RO told the veteran to submit 
evidence relating his current back disability to his 
accidents in service. 

Moreover, in the May 2004 VCAA letter, the RO informed the 
veteran that VA cannot provide a medical examination or 
obtain a medical opinion until his claim is successfully 
reopened.

With regard to evidence that VA would attempt to obtain on 
his behalf, in the VCAA letters, the RO offered to attempt to 
obtain any evidence for which the veteran submitted a VA Form 
21-4142.  In the VCAA letters, the RO told the veteran that 
VA was responsible for getting relevant records from any 
Federal agency, which may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  The veteran was also informed that VA would 
make reasonable efforts to get relevant records not held by a 
Federal agency, which may include records from State or local 
governments, private doctors and hospitals, or current or 
former employers.  In particular, in the May 2004 VCAA 
letter, the RO informed the veteran that VA would make 
reasonable efforts to help him obtain currently existing 
evidence.

In the June 2003 VCAA letter, the RO informed the veteran 
that he should submit any medical reports he had.  In the May 
2004 letter, the RO specifically informed the veteran to 
submit any evidence in his possession that pertained to his 
claim.  Thus, the VCAA letters complied with the requirement 
of 38 C.F.R. § 3.159(b)(1) to request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claims because the letter informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the decision of the Court in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was adjudicated by the RO in July 2003, after the 
June 2003 VCAA letter.  Therefore, the timing of the VCAA 
notice is not at issue with regard to this claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Similarly, element (2), current disability, is not at issue 
because there is medical evidence that the veteran has his 
claimed disability.  As for element (3), relationship of such 
disability to the veteran's service, as explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to that element.  Because the Board 
concludes below that new and material evidence has not been 
submitted to reopen the claim of service connection for 
residuals of a back injury, any questions as to the 
assignment of a disability rating or an effective date are 
rendered moot.  

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in the Board's 
considering these issues on their merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran). 

In addition, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran).    

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  However, for a previously denied 
claim, a medical examination or medical opinion does not need 
to be provided until new and material evidence is presented 
or secured.  38 C.F.R. § 3.156(c)(4)(iii) (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  The Board finds that all relevant 
evidence necessary for an equitable resolution of the issues 
decided herein have been identified and obtained, to the 
extent necessary.  The evidence of record includes service 
medical records, private medical records, and VA medical 
records.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  He retained the services of a 
representative.  He presented oral testimony at a hearing 
held at the RO in June 2006 before the undersigned Veterans 
Law Judge, a transcript of which has been associated with the 
veteran's claims file.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2006).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2006)).  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the veteran's claim to 
reopen service connection for residuals of a back injury was 
initiated in December 2002, his claim for service connection 
for residuals of a back injury will be adjudicated by 
applying the revised section 3.156, which is set out in the 
paragraph immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The "old" evidence

The evidence of record at the time of the March 1978 rating 
decision consisted of the veteran's service medical records 
and a December 1977 private treatment record.  The veteran's 
service medical records reflect that in June 1969 the veteran 
reported that he fell on his back in March 1969 and had 
current complaints of a sore back.  X-rays of the lumbar 
spine taken in June 1969 were normal.  A report of a December 
1969 separation examination reflects that the spine was 
normal on physical examination.  The December 1977 private 
treatment record shows that the veteran reported a history of 
episodic back pain after his in-service back injury; that he 
had a work-related back injury in 1974, resulting in him not 
working for eight months; that he had no significant back 
difficulties between early 1976 and late 1977; and that he 
injured his back again in November 1977 in a motorcycle 
accident.  The impression was status-post injury and post-
multiple-previous episodes of low back pain without clear-cut 
radiculopathy.

The March 1978 rating decision  

In the March 1978 rating decision, the RO denied the claim of 
entitlement to service connection for residuals of a back 
injury.  In that decision, the RO determined that the 
evidence of record did not demonstrate an etiological 
relationship between the back-pain complaints in service and 
the current back disability.

As noted above, the veteran filed to reopen his claim in 
August 2002.  Additional evidence that has been received 
since December 1970 will be discussed below.

Discussion

As was noted in the law and regulation section above, in 
order for service connection to be granted, three elements 
must be met: (1) a current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus.  See 
Hickson, supra.

As discussed above, in order for the claim to be reopened 
there must be new and material evidence as to the aspect of 
the claim that was lacking at the time of the last final 
denial in order for there to be new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  In this case, the veteran must present medical nexus 
evidence relating his current back disability to active 
service.

Evidence added to the record since the denial of service 
connection in March 1978  includes copies of service medical 
records, VA treatment records dated from 2001 to 2004, 
various statements of the veteran, a July 2005 statement of a 
fellow veteran, and the transcript of the June 2006 hearing.

The copies of the service medical records are duplicates of 
service medical records that were already previously 
submitted to the RO.  It is redundant evidence.  Thus, the 
service medical records submitted by the veteran are not new.

The various statements and testimony of the veteran are 
reiterative of evidence already of record, evidence of the 
incurrence of an in-service injury and alleged continuity of 
symptomatology.  As such, his statements and testimony are 
not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
In any event, his statements and testimony are not competent 
medical evidence of relationship between the in-service back 
injury and his current disability.  It is well established 
that laypersons such as the veteran are not competent to 
opine on medical matters such as the date of onset of a 
claimed disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."  See also Voerth v. West, 13 Vet. App. 117, 
120-21 (1999) (there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology).

The VA treatment records dated from 2001 to 2004 reflect a 
continuing treatment of chronic low back pain and a finding 
from X-rays of the lumbar spine of some degenerative changes 
and a narrowed disc space at L5-S1.  This evidence, while new 
in the sense that these particular records had not been 
previously associated with the veteran's claims file, is not 
material.  The presence of a back disability was known at the 
time the RO denied the veteran's claim in March 1978; the 
matter of the existence of a back disability has not been in 
dispute.  The medical evidence received since March 1978 
merely reflects that a back disability still exists.  The 
treatment records reveal that the veteran reported on several 
occasions a history of back pain since his in-service injury.  
These notations are simply history given by the veteran and 
are not competent medical nexus evidence linking the current 
back disability to the in-service injury.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
medical comment by that examiner, does not constitute 
competent medical evidence).  Therefore, these treatment 
records are not material to the central issue in this case, 
the existence of medical nexus evidence. 

The July 2005 statement of a fellow veteran is new in the 
sense that a statement from this particular individual had 
not been previously associated with the veteran's claims 
file, but it is not material.  The existence of an in-service 
back injury was known at the time the RO denied the veteran's 
claim in March 1978; the matter of the existence of an in-
service back injury has not been in dispute.

As a whole, the evidence received since the March 1978 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, is not new and material.  Therefore, the 
March 1978 rating decision remains final and the appeal is 
denied.


ORDER

New and material evidence has not been received with regard 
to a claim of entitlement to service connection for residuals 
of a back injury, and the benefit sought on appeal as to that 
claim remains denied.


REMAND

As was described in the Introduction, in the December 2005 
rating decision, the RO denied the claim of entitlement to 
service connection for tinnitus.  In April 2004, the veteran 
submitted a statement describing that decision as "a blatant 
abuse of a veteran."  The Board construes this statement as 
a timely NOD as to the denial of entitlement to service 
connection for tinnitus.  See 38 C.F.R. §§ 20.201, 20.302 
(2006); see also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) 
(VA must liberally construe all documents filed by a 
claimant).

The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The RO has 
not yet issued a statement of the case (SOC) as to the issue 
of entitlement to service connection for tinnitus.  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a NOD is filed, but a SOC has not 
been issued, the Board must remand the claim to direct that a 
SOC be issued.

Accordingly, the case is REMANDED for the following action:

The AMC should issue a SOC pertaining to 
the issue of service connection for 
tinnitus.  The veteran and his 
representative should be provided with 
copies of the SOC and advised of the time 
period in which to perfect an appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


